SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

965
CA 13-02145
PRESENT: SMITH, J.P., FAHEY, LINDLEY, VALENTINO, AND DEJOSEPH, JJ.


ANTHONY PAONE, JR., PLAINTIFF-APPELLANT,

                     V                                           ORDER

PROGRESSIVE CASUALTY INSURANCE COMPANY,
DEFENDANT-RESPONDENT.


ALEXANDER & CATALANO, LLC, ROCHESTER (TIMOTHY R. MANDRONICO OF
COUNSEL), FOR PLAINTIFF-APPELLANT.

MURA & STORM, PLLC, BUFFALO (SCOTT D. MANCUSO OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County
(Donald A. Greenwood, J.), entered July 17, 2013. The order granted
defendant’s motion to vacate the default judgment entered against
defendant and granted defendant’s motion to dismiss plaintiff’s
complaint in its entirety.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   September 26, 2014                   Frances E. Cafarell
                                                Clerk of the Court